Title: To Benjamin Franklin from Jane Mecom, 13 June 1781
From: Mecom, Jane
To: Franklin, Benjamin


My Dear Brother
warwick June 13—1781
I Saw an article in our last paper under the London head, that Dr Franklin had Paid of [off] all his tradsmans Bills & was Prepareing to Leave Parris to Embark on Board won of the Ships at Brest for America, but as I have heard no such thing any other way I think it may be Rather what they wish, & what I should hartyly wish if it is consistant with your Honour as well as comfort. I am Determined to write by this opertunity by which if it comes quick to yr hands you may have a Ready & saif conveayance to me without the Roundabout ways by Post from Philadelphia or Boston.
It is so long since I have had a line from you that if I had not had a former Reprouf from you I should be almost Redy to conclud on the Last of the Six chances you then Discribed to me as Reasons for my not Recveing leters; that you were tiered of corisponding with me & Resolved to write no more, it is a year the 16th of last march since the last I receved from you was Dated & that was about Eight months coming to hand. I thing I can Recolect seven I have wrot in the time won by the same Vesel this is to go in Charls Jenkens master From Provedence who made so quick a Return. Prehaps you had not recd. it time anough to write by him but I think you must have got that at least. I wrot since by some French Gentleman who said he know you, to whome Genll. Greene’s wife conveyed it for I did not see him & I cannot Remember Names, I had no rembrance how I came by the Peece of the whig Sermon I inquiered of all I thotLike to have such a thing but found we are no Sermonizers in this Part of the country. I then sent it to Cousen Williams to serch the Printers Shops but he says it was not to be found & he carried it home & left it with His wife or Daughters & they have Lost it which I do not so much wonder at in the bustle of marrieing won of the young Ladys for such a circumstance Jeneraly taks the atention of all the famely. But I am sorry, for I sent to desier them to try Dr Cooper, Mr Lothorp, & Mr Stillman & if I was there I Dont Doubt I could find it by what I remember of it, but not corect anouf to write. I have heard nothing of my Neace or her famely at Philadelphia a long time, & know but litle how the world goes Exept seeing a Newspaper some times which contains Enough to give Pain but litle satisfaction while we are in Armes aganst Each other.
Parson Odell has been Exersiseing His Poetical Talant on yr Invention of the Chamber Fireplace it came to me throw the hands of Crasey Harry Badcock & I have half a mind to send it to you as I think it would make you Laugh but if you should be coming home it will Serve to Divert you hear, I contineu very Easey and happy hear have no more to trroble me than what is Incident to human Nature & can’t be avoided in any Place, I write now in my own litle chamber the window opening on won of the Pleasantest prospects in the country the Birds singing about me & nobod up in the house near me to Desturb me.
You will Readiely conclud from these circumstances I might have Performed beter, but I have lost my faculty if Ever I had any and my Dear Brother will exept sincerity in lieu of it from his Ever affectionat sister
Jane Mecom
My Grand son & Daughter have Desiered me to present there Duty, I want very much to hear all about Temple & benny. Pray present my love to them.
 
Addressed: Doctr. Franklin / at Passa near Paris / France
